Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 11 omits the formation of the seed layer or silicide/surface control layer on the substrate before forming the bismuth antimony (BiSb) layer on the substrate.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a substrate” in line 4 of claim 21 is unclear whether it refers to the same substrate as in line 3 of claim 21 or another substrate.
Allowable Subject Matter
Claims 1-10 are allowed.
Reason for indicating Allowable Subject Matter
The prior art of record does not teach or suggest, singularly or in combination at least the limitation “a silicide layer comprising a material selected from a group consisting of NiSi, NiFeSi, NiFeTaSi, NiCuSi, CoSi, CoFeSi, CoFeTaSi, CoCuSi, and combinations thereof; and a surface control layer comprising a material selected from a group consisting of NiFe, NiFeTa, NiTa, NiW, NiFeW, NiCu, NiCuM, NiFeCu, CoTa, CoFeTa, NiCoTa, Co, CoM, CoNiM, CoNi, NiSi, CoSi, NiCoSi, Cu, CuAgM, CuM, and combinations thereof, wherein M is selected from a group consisting of Fe, Cu, Co, Ta, Ag, Ni, Mn, Cr, V, Ti, and Si; and a bismuth antimony (BiSb) layer on the seed layer, the BiSb layer having a (012) orientation” as recited in claim 1.
Claims 11-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811